DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. Applicant argues that AAPA in view of Walz does not teach “the support member has a recess in a portion of a facing surface that faces the core, where the portion of the facing surface having the recess: does not face the column portion of the core; and overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core” as amended claim 1 and similar limitation in claim 7. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. In Walz, only the column portions of the core elements 12 and 24 are disposed on the support member 52. The recess portion of the support is parallel to the coils and the core legs on which the coils are disposed. So, if the core and coil structure of AAPA were to dispose on the support member 52 of Walz, only the column portion of the core of AAPA would only contact the support member 52 of Walz. AAPA teaches a projection portion 5i and or 5f and magnetic gap (gap between projections 5i and 5f) as amended. When the magnetic core and coil structure of AAPA is disposed on the support member 50 of Walz, as proposed, the recess of Walz would overlap, in the vertical direction, the cross section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core of AAPA. Therefore, the combination would result in “where the portion of the facing surface having the recess:
does not face the column portion of the core;
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core” as amended claim 1 and similar limitation in claim 7.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “where the portion of the facing surface having the recess:
does not face the column portion of the core; and
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core” in lines 14-17. For examination purpose, the limitation in question is interpret the recess does not face the column portion of the core, the recess overlaps, in the vertical direction, the cross-section…”

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, hereinafter “AAPA” in view of Walz (U.S. PG. Pub. No. 2006/0082945 A1).
With respect to claim 1, AAPA teaches a magnetic part 3’ (FIG. 3A) comprising:
a coil 4 that generates a magnetic flux when a current flows through the coil;
a core 5a and 5b that is formed of a magnetic substance that forms a magnetic path of the magnetic flux;
a support member 1 that supports the core; and
a fixing member 7-8 that fixes the core to the support member, 
wherein the core comprises:
a column portion 5L and 5r that is vertically provided with respect to a contact surface x of the core that contacts the support member, where the column portion is disposed outside a winding of the coil; and
a projection portion 5i and or 5f, disposed within the winding of the coil, that extends in a vertical direction that is perpendicular to a cross-section of the winding of the coil,
wherein the fixing member presses the column portion of the core against the support member, 
wherein the support member further comprises a stand 1a that is vertically provided lateral to the core, and
wherein the fixing member comprises a leaf spring 7, the leaf spring comprising a root portion (portion on stand 1a) fixed to the stand and a tip portion (portion on column of the core) in contact with the column portion of the core to press the core against the support member (paras. [0040]-[0041]). AAPA does not teach the support member has a recess in a portion of a facing surface that faces the core, 
where the portion of the facing surface having the recess:
does not face the column portion of the core;
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core.
Walz teaches a magnetic part (FIGs. 1-3), 
wherein the support member 50 has a recess (recess between platform 46) in a portion of a facing surface (upper face of platform 46) that faces the core, where the portion of the facing surface having the recess does not face the column portion (portion of the core which sits on the facing surface) of the core 12 and 24 (paras. [0018] and [0020]). When the magnetic core and coil structure of AAPA is disposed on the support member 50 of Walz, as proposed, the recess of Walz would overlap, in the vertical direction, the cross section of the winding of the coil and a cross-section of a gap (gap between projections 5i and 5f) of the core formed by the projection portion of the core of AAPA. Therefore, the combination would result in “where the portion of the facing surface having the recess:
does not face the column portion of the core;
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core” as best understood in view of 35 USC 112(b) rejection. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recess as taught by Walz to the magnetic part of AAPA to provide internal cooling conduits or another active cooling arrangement (para. [0020]).
With respect to claim 2, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the column portion is provided in each of both end portions of the core in a direction parallel to the surface where the core is in contact with the support member, and
wherein the recess is provided in the support member to be opened toward a space between the column portions (AAPA, paras. [0040]-[0041]; Walz, paras. [0018] and [0020]).
With respect to claim 3, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the core is configured by combining two cores that are formed to have “E” shaped sections in a longitudinal direction such that projection portions formed in both end portions of the two cores in the longitudinal direction are in close contact with each other to form the column portions (AAPA, see FIG. 3A, paras. [0040]-[0041]).
With respect to claim 5, AAPA in view of Walz teaches the magnetic part according to claim 1,
wherein the support member is formed of a heat radiator that radiates heat emitted from the core (AAPA, paras. [0040]-[0041]; Walz, para. [0021]).
With respect to claim 7, AAPA teaches a magnetic part 3’ (FIG. 3A) comprising:
a coil 4 that generates a magnetic flux when a current flows through the coil;
a core 5a and 5b that is formed of a magnetic substance that forms a magnetic path of the magnetic flux, wherein the core comprises a contact surface x;
a support member 1 that supports the core, wherein the support member comprises a facing surface 1c that faces the core and wherein the facing surface of the support member supports the core only at the contact surface of the core; and
a fixing member 7-8 that fixes the core to the support member by pressing only a column 5L and 5r portion of the core, disposed outside of a winding of the coil, against the facing surface of the support at the contact surface of the core,
wherein the core include a projection portion 5i and or 5f, disposed within the winding of the coil, that extends in a first direction (vertical direction) that is perpendicular to a cross-section of the winding of the coil  (paras. [0040]-[0041]). AAPA does not teach
the support member comprises a recess in a portion of the facing surface of the support member that:
does not support the contact surface of the core; and
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core.
Walz teaches a magnetic part (FIGs. 1-3), 
the support member 50 comprises a recess (recess between platform 46) in a portion of the facing surface (upper face of platform 46) of the support member that does not support the contact surface (surface around coil 42) of the core 12 and 24 (paras. [0018] and [0020]). When the magnetic core and coil structure of AAPA is disposed on the support member 50 of Walz, as proposed, the recess of Walz would overlap, in the vertical direction, the cross section of the winding of the coil and a cross-section of a gap (gap between projections 5i and 5f) of the core formed by the projection portion of the core of AAPA. Therefore, the combination would result in “the support member comprises a recess in a portion of the facing surface of the support member that:
does not support the contact surface of the core; and
overlaps, in the vertical direction, the cross-section of the winding of the coil and a cross-section of a gap of the core formed by the projection portion of the core” as claimed. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recess as taught by Walz to the magnetic part of AAPA to provide internal cooling conduits or another active cooling arrangement (para. [0020]). 
With respect to claim 8, AAPA in view of Walz teaches the magnetic part of claim 7, wherein the support member further comprises a stand 1a that is vertically provided lateral to the core, and
wherein the fixing member comprises a leaf spring 7, the leaf spring comprising a root portion (portion on stand 1a) fixed to the stand and a tip portion (portion on column of the core) in contact with the column portion of the core to press the core against the support member (AAPA, paras. [0040]-[0041]).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Walz, as applied to claim 1 above, and further in view of Park et al. (U.S. PG. Pub. No. 2017/0032888 A1).
With respect to claim 6, AAPA in view of Walz teaches the electronic apparatus comprising:
the magnetic part according to claim 1 (AAPA, paras. [0040]-[0041]; Walz, paras. [0018] and [0020]). AAPA in view of Walz does not expressly teach 
 a board to which the coil of the magnetic part is electrically connected; and
a housing that is attached to the magnetic part and the board,
wherein the support member of the magnetic part is distinct from the housing, and
wherein the support member of the magnetic part is fixed to the housing by another fixing member.
Park et al., hereinafter referred to as “Park,” teaches an electronic apparatus (FIGs. 1-6), comprising:
a board 120 (FIG. 3) to which the coil (e.g. coil 122) of the magnetic part 100 is electrically connected; and (one of the definitions of “connect” is to “unite or bind” (https://www.dictionary.com/browse/connect) and board 120 and coil 122 are united or bound, para. [0064])
a housing 10 (FIG. 2) that is attached to the magnetic part and the board,
wherein the support member 150 of the magnetic part is distinct from the housing, and
wherein the support member of the magnetic part is fixed to the housing by another fixing member (paras. [0062]-[0063], and [0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the board and housing as taught by Park to the electronic apparatus of AAPA in view of Walz to improve mechanical stability.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/           Primary Examiner, Art Unit 2837